                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 
MEMO ENDORSED                                                                  Direct Dial: (212) 894-6780
                                                                               Direct Fax: (212) 370-4453
                                                                               dharrington@condonlaw.com




   May 25, 2021

   FILED VIA ECF

   Valerie Caproni, United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, NY 10007

   Subject:        Request for Adjournment of Pre-Trial Conference set for June 25, 2021
                   Case Name: Team 125, Inc. v. United States Aviation Underwriters, Inc.
                   Case Number: 1:20-cv-11025-VEC
                   Filer:        United States Aviation Underwriters, Inc.

   Dear Judge Caproni,

   I respectfully request an adjournment of the Pre-Trial Conference set for June 25, 2021 @ 10:00
   a.m. due to a long-standing medical appointment that would be very difficult to reschedule and is
   not advisable to delay. This is the first request for an adjournment of the Pre-Trial
   Conference. Plaintiff’s counsel consents to the adjournment. Counsel for Team 125 and I are
   available for the Pre-Trial Conference on the following dates: June 29, July 13, 15, 16, 22, or 23.

   Thank you for your consideration.
                                                              7KH-XQHSUHWULDOFRQIHUHQFHLV
   Respectfully,                                              $'-2851('WR-XO\DWDP
                                                              7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWR
                                                              FORVHWKHRSHQPRWLRQDW'NWDQGWRVWULNHWKH
                                                              GXSOLFDWLYHILOLQJDW'NW
   David J. Harrington
   Condon & Forsyth LLP                                       SO ORDERED.

   Attorneys for United States Aviation Underwriters, Inc.
                                                                                              
                                                                                              
                                                         HON. VALERIE CAPRONI
   cc:   Germain Labat,                                  UNITED STATES DISTRICT JUDGE
         Greenspoon Marder LLP (Counsel for Team 125, Inc.)
